An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Specification, Page 1, below The Title, enter:                                                                            - This application is a 371 of PCT/JP2018/044985 filed 06 December 2018 - . 

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose a molded pulp product of structure including water and oil resistant agent comprising a fluorine containing copolymer having repeating units derived from monomer of formula claimed (claim 26). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190. 



/MARK HALPERN/Primary Examiner, Art Unit 1748